DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 28 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,175,141. Although the claims at issue are not identical, they are not patentably distinct from each other because both method comprise substantially the same elements. For example, Claim 1 functions performed by the steps of the instant application are the same and obvious as the steps of claim 1 of the U.S. Patent No. 11,175,141. The method comprising: at a device comprising: a processor, an input device and a display, upon an invitee associated with an existing event being selected using the input device, rendering, at the display, messaging commands including: a first command specific to the invitee, and a second command of the limitation of US Patent No. 11,175,141 having limitations upon one of the first command or the second command selected using the input device, rendering, at the display, a message composition interface that includes an editable portion of an address field, and excludes the existing event. The difference is the claims US Patent No. 11,175,141 having the limitations based upon the second command being selected, automatically populating, using the processor, the editable portion with both the messaging address and another messaging address which further defines the claimed limitation of the instant application for further clarification. It would have been obvious to read the broader limitation of the instant application 17/509,533 into the narrower limitation of the U.S. Patent No. 11,157,141 as the broader limitations can encompass more than the narrower limitations and are anticipated. As of claims 28 and 35 of the instant application, they have similar limitations and are anticipatory by claim 1 of the U.S. Patent No. 11,157,141.

Claim 1. (Instant Application No. 17/509,533)
A method, comprising: 
receiving, in a calendar interface of an electronic device, a first user input to compose a message for an existing event in the calendar interface;
outputting, at the electronic device, a message composition interface, wherein the message composition interface comprises an option to send the message to a plurality of invitees associated with the existing event; and

in response to receiving a second user input, automatically populating an address field of the message composition interface with a message address of each of the plurality of invitees.

Claim 1. (US Patent No. 11,157,141) 
A method comprising: at a device comprising: a processor, an input device and a display, upon an invitee associated with an existing event being selected using the input device, rendering, at the display, messaging commands including: 
a first command specific to the invitee, and a second command;
upon one of the first command or the second command selected using the input device, rendering, at the display, a message composition interface that includes an editable portion of an address field, and excludes the existing event; based upon the first command being selected, automatically populating, using the processor, the editable portion with a messaging address for the invitee; and, based upon the second command being selected, automatically populating, using the processor, the editable portion with both the messaging address and another messaging address.





Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Curbow (US Patent Application Publication No. 2004/0088362) in view of Bocking et al. (US Patent No. 7,519,924). 
Regarding claim 21, Curbow discloses a method, comprising [see abstract and figure 1; an electronic calendar invitation filtering system receives an invitation, examines the header information such as a sender's name or subject]: 
outputting, at the electronic device, a message composition interface, wherein the message composition interface comprises an option to send the message to a plurality of invitees associated with the existing event [see paras 0013, 0014; 0042 allows the user to select an invitation and set up a filtering objective that will allow the filtering engine to create a rule and perform an action on future invitations with similar attributes the user selects a shortcut button on the invitation, specifies the criteria field from a menu, a user can select a calendar invitation that was sent or received and manually apply rules to the selected calendar invitation to achieve the desired sensitivity of filtering]; and in response to receiving a second user input, automatically populating an address field of the message composition interface with a message address of each of the plurality of invitees [see paras 0005, 0006; an electronic mail applications such as Microsoft Outlook, manage electronic mail (e-mail) messages including the application of filters to e-mails. In managing electronic mail, some e-mail clients have added features to help organize the messages. For example, some e-mail clients offer server-side e-mail management by offering different types of e-mail filtering. Electronic mail filtering can be beneficial because it allows the user to set up rules for tagging messages as junk mail and will delete the mail before it goes into the user's in-box]; however,  Curbow does not specifically disclose receiving, in a calendar interface of an electronic device, a first user input to compose a message for an existing event in the calendar interface.
	Bocking discloses receiving, in a calendar interface of an electronic device, a first user input to compose a message for an existing event in the calendar interface [see col. 5, 6, lines and figures 4-5; meetings are appointments to which other individuals are invited. Thus, the New Appointment screen includes a field for entering invitees for a new meeting, preferably by entering an email address for each invitee].
It would have been obvious to one of an ordinary skill in the art, having the teachings of Curbow and Bocking at the time the invention was made to modify, automatically manipulating electronic calendar invitations of Curbow to include appointment and meeting notification, as taught by Bocking with a reasonable expectation of success. The motivation for replacing the result by to make it more convenient for the user to reduce user input keystrokes/administrative works when replying to an individual invitee and to reduce the visual clutter in the user interface.
	Regarding claim 22, Bocking discloses wherein the message composition interface further comprises an option to send the message to a single invitee associated with the existing event [see col. 5, lines 6-15 and figure 1, 5; The predefined subset consists of all existing entries of calendar application 54, including instances of recurring entries such as weekly meetings, within a predetermined time period, such as two months, before and after a particular date].
	Regarding claim 23, Curbow discloses further comprising: automatically populating a subject field of the message composition interface with data identifying the existing event [see paras 0034, 0042 and figure 2; creating a rule is to define the match criteria for the filtering rule. Examples of specific match criteria are sender name, invitees, subject, key word(s) from the text body, meeting location and meeting duration. The match criteria can be very specific or broad depending on the level of filtering desired by the user].
	Regarding claim 24, Bocking discloses wherein the message comprises an email [see col. 5, lines 49-54 and figures 1, 4; the "New Appointment" screen includes a field for entering invitees for a new meeting, preferably by entering an email address for each invitee].
	Regarding claim 25, Bocking discloses further comprising: sending the message [see col. 7, lines 58-62 and figure 3; in response to receipt of a meeting invitation from a third party, the step at 135 will include sending an appropriate acceptance response, preferably via email, to the inviting third party].
	Regarding claim 26, Bocking discloses wherein the message composition interface further comprises an option to add an invitee as contact [see figures 4-5; appointments" are scheduled amounts of time in the calendar of calendar application 54 and "meetings" are "appointments" to which other individuals are invited. Thus, the "New Appointment" screen includes a field for entering invitees for a new meeting, preferably by entering an email address for each invitee].
	Regarding claim 27, Bocking discloses wherein the electronic device comprises one or more of a handheld device, a portable handheld device and a mobile handheld device [see figure 1; handheld device].
	Regarding claims 28 and 35, Curbow discloses  an electronic device, comprising: at least one processor; one or more non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions, when executed, cause the electronic device to perform operations comprising [see abstract and figure 1; an electronic calendar invitation filtering system receives an invitation, examines the header information such as a sender's name or subject]:
outputting, at the electronic device, a message composition interface, wherein the message composition interface comprises an option to send the message to a plurality of invitees associated with the existing event [see paras 0013, 0014; 0042 allows the user to select an invitation and set up a filtering objective that will allow the filtering engine to create a rule and perform an action on future invitations with similar attributes the user selects a shortcut button on the invitation, specifies the criteria field from a menu, a user can select a calendar invitation that was sent or received and manually apply rules to the selected calendar invitation to achieve the desired sensitivity of filtering]; and in response to receiving a second user input, automatically populating an address field of the message composition interface with a message address of each of the plurality of invitees [see paras 0005, 0006; an electronic mail applications such as Microsoft Outlook, manage electronic mail (e-mail) messages including the application of filters to e-mails. In managing electronic mail, some e-mail clients have added features to help organize the messages. For example, some e-mail clients offer server-side e-mail management by offering different types of e-mail filtering. Electronic mail filtering can be beneficial because it allows the user to set up rules for tagging messages as junk mail and will delete the mail before it goes into the user's in-box]; however,  Curbow does not specifically disclose receiving, in a calendar interface of an electronic device, a first user input to compose a message for an existing event in the calendar interface.
	Bocking discloses receiving, in a calendar interface of an electronic device, a first user input to compose a message for an existing event in the calendar interface. [see col. 5, 6, lines and figures 4-5; meetings are appointments to which other individuals are invited. Thus, the New Appointment screen includes a field for entering invitees for a new meeting, preferably by entering an email address for each invitee].
It would have been obvious to one of an ordinary skill in the art, having the teachings of Curbow and Bocking at the time the invention was made to modify, automatically manipulating electronic calendar invitations of Curbow to include appointment and meeting notification, as taught by Bocking with a reasonable expectation of success. The motivation for replacing the result by to make it more convenient for the user to reduce user input keystrokes/administrative works when replying to an individual invitee and to reduce the visual clutter in the user interface.
Regarding claims 29-34 directly or indirectly dependent on claim 28, essentially correspond to those of claims 22-27 respectively. Accordingly, the same reasoning as in claims 22-27 applies to claims 29-34.
Regarding claim 35 is an independent claim and relates to one or more non-transitory computer-readable media storing computer instructions, that when executed by one or more processors. Since the features of claim 35 are substantially the same as those of claim 28 except for the category of invention, the same reasoning as in claim 28 applies to claim 35.
Regarding claims 36-40 directly or indirectly dependent on claim 22-27, essentially correspond to those of claims 22-27 respectively. Accordingly, the same reasoning as in claims 22-27 applies to claims 36-40.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
	Boyce (Microsoft® Office Outlook® 2003 Inside Out) discloses receiving a Request for a Meeting, The attendees you’ve invited to your meeting will receive a meeting request message.
	Ruvolo et al. (US 6604079 B1) discloses user composing an e-mail has to first search through his/her personal calendar looking for the entry for the meeting with Stanley and if found, a copy or cut of the relevant information  is performed.
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/Primary Examiner, Art Unit 2171